                              IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 In re
 Angela S Schreck
        Debtor                                               Case No 5:20-bk-03402

 Angela S Schreck
        Movant
 v

 Freedom Mortgage Corporation
 Columbia County
 Bloomsburg Area School District
 Town of Bloomsburg
 Jack N Zaharopoulas Trustee
        Respondents
                                                    ORDER

                Upon consideration of the MOTION OF DEBTOR FOR SALE OF REAL PROPERTY NOT

 IN THE ORDINARY COURSE OF BUSINESS IN ACCORDANCE WITH SECTION 363(b)(1) OF THE

 CODE (the "Motion"), the relief sought in the Motion is granted, and Debtor is permitted to sell the

 Premises that are the subject of the Motion to Gabriel Oliver for the sum of $169,900, not in the ordinary

 course of the Debtor’s business, in accordance with Section 363(b)(1) of the Code; and with the following

 items shall be paid at closing, in the following order: a) legal fees and expenses incurred by Debtor’s

 counsel as a consequence of this transaction in the amount of $1565; b) a broker’s fee of 6% of the

 Consideration; c) all real estate taxes prorated as of the date of closing; d) transfer taxes and closing,

 deed preparation, and recording expenses, e) the mortgage of Freedom Mortgage Corporation, f) the

 Debtor’s exemption under Section 522(d)(1) of the Code; and g) the remainder to the Chapter 13 Trustee.




Case 5:20-bk-03402-HWV             Doc 30-2 Filed 06/23/21 Entered 06/23/21 22:57:55                          Desc
                                    Proposed Order Page 1 of 1
